J-S09001-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 S.P.                                  :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                   Appellant           :
                                       :
                                       :
              v.                       :
                                       :
                                       :
 B.S.                                  :   No. 1858 EDA 2020

           Appeal from the Order Entered September 24, 2020
  In the Court of Common Pleas of Lehigh County Civil Division at No(s):
                           No. 2015-FC-1443

 S.P.                                  :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                   Appellant           :
                                       :
                                       :
              v.                       :
                                       :
                                       :
 B.S.                                  :   No. 1859 EDA 2020

           Appeal from the Order Entered September 16, 2020
  In the Court of Common Pleas of Lehigh County Civil Division at No(s):
                           No. 2015-FC-1443

 S.P.                                  :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                   Appellant           :
                                       :
                                       :
              v.                       :
                                       :
                                       :
 B.S.                                  :   No. 1886 EDA 2020

           Appeal from the Order Entered September 16, 2020
  In the Court of Common Pleas of Lehigh County Civil Division at No(s):
                           No. 2015-FC-1443


BEFORE: OLSON, J., McCAFFERY, J., and MUSMANNO, J.
J-S09001-21



MEMORANDUM BY OLSON, J.:                            FILED: APRIL 19, 2021

       In this consolidated appeal,1 Appellant, S.P., the biological father,

(“Father”) appeals from the September 16, 2020 Order (“the First Passport

Order”) releasing certain passports of S.H.S., a child, born December 2005,

to B.S., the biological mother, (“Mother”);2 the September 24, 2020 Order

(“the Second Passport Order”) releasing certain passports of S.H.S. and

certain passports of S.S., a child, born October 2007, to Mother;3 and the

September 16, 2020 Final Custody Order (“the Final Custody Order”) denying

Father’s petition requesting that Mother be held in contempt of a March 15,

2018 custody order. We affirm.

       The trial court summarized the pertinent factual history as follows:

       The parties were married on March 20, 2005[, in the Republic of]
       India, their native country. Father is [currently] unemployed.
       Mother is [currently] engaged in [software testing] since October
       2019. Father left the marital residence in the summer of 2014.
       On October 26, 2015, Father filed a complaint in divorce with a
       count for equitable distribution, alimony, [] alimony pendente lite,
       counsel fees[,] and costs. At that time, Father averred that he
____________________________________________


1 In a November 17, 2020 per curiam order, this Court consolidated Father’s
three appeals sua sponte.

2 The First Passport Order directed the Family Court Office for Lehigh County,
Pennsylvania to release “the expired Republic of India [p]assport and the
[r]enewed Republic of India [p]assport for [S.H.S.] to [Mother]” Trial Court
Order, 9/16/20.

3 The Second Passport Order directed the Lehigh County Clerk of Judicial
Records to release “the expired Republic of India [p]assport of [S.H.S.]
[(passport expired in 2011)] and the two expired United States of America
[p]assports of [S.S.] to [Mother]” Trial Court Order, 9/24/20.


                                           -2-
J-S09001-21


     was residing at the United States Post Office [in] Allentown,
     [Pennsylvania]. To date, Mother has remained in the marital
     residence [in Lehigh County, Pennsylvania]. The [trial court]
     docket reflects that Father's mail has repeatedly been returned to
     the [trial] court as “undeliverable.”      []Father [subsequently
     changed his address with the trial court] from [the physical street
     address of the United States Post Office in Allentown,
     Pennsylvania] to [a post office box located within the United
     States Post Office in Allentown, Pennsylvania].

     [On] January 29, 2016, Mother filed a related claim for custody,
     seeking sole legal and physical custody of the two [children]. On
     April 15, 2016, at a custody conference, the parties agreed to
     share legal custody of the children, with Mother having primary
     physical custody and Father having partial physical custody.
     Footnote 3 of that agreed-to [custody] order provided that[,]
     "Father is currently living and working in Virginia. Father is
     traveling from Virginia to Pennsylvania to pick the children up on
     alternating weekends." Father's custody [of the children] was to
     occur on alternating weekends, Friday evening until Sunday
     evening[,] provided that he had given Mother advance notice of
     his itinerary including an address and telephone number where he
     [would] exercise his custodial weekend. Additionally, Father was
     to provide Mother with advance notice if he did not intend to
     exercise his [custodial] weekend[.] The parties agreed to meet at
     [a restaurant establishment] in Allentown for the custody
     exchange.

     The parties continued to litigate divorce[-]related issues[,] as well
     as [the terms of] custody. A custody trial was held March 8,
     2018[,] and a [then] final custody order was entered on March
     15, 2018[,] by agreement. [The custody order] provided for
     shared legal custody, with Mother having primary physical custody
     and Father having partial physical custody.

                                     ...

     On July 10, 2018, Mother filed a petition for modification of [the
     March 15, 2018] custody order[.] Mother established that due to
     Father's inconsistent pattern of custody and given the
     extracurricular activities of the children, modification of the
     alternating weekend schedule[,] as well as the four weeks of
     vacation allotted to each parent, [was] in the children's best
     interests.



                                     -3-
J-S09001-21


       []Mother [had] legitimate concerns regarding Father's transiency,
       lack of a steady residence, and inconsistent exercise of [custodial]
       time. []Father has not had a significant role as a parent. The
       [trial court] record from April 20, 2018[,] through early
       September[] 2018[,] demonstrate[d] that Father exercised
       approximately 40% of his custodial time. The five months are
       filled with repeated instances of Father[] cancelling his full
       custodial time and[,] instead, exercising [] one full weekend [of
       custodial time] monthly, [] one overnight [stay], or a day visit.
       The TalkingParents [service4] records evidence[d] the difficulty
       associated with bi-weekly exchanges between Mother and Father.
       A few examples [were] demonstrative.           The May 25, 2018
       weekend concluded with Father calling the police on Mother and
       the children. Unbeknownst to the children, they left his custody
       with Father's keys. Instead of a simple call to Mother, Father
       summoned the police and created more drama for the family. In
       June 2018, Mother lost patience with Father's inconsistency and
       because he cancelled and then failed to provide proper notice, she
       denied him Father's Day visitation. The next weekend, Father was
       late to the custodial exchange and Mother denied him a visit.
       Finally, Father's hotel records demonstrate[d] that he had
       overnight visits with the children during the weekends of March
       9-11, 2018, April 4-6, 2018, April 20-23, 2018, July 3, 2018, July
       14, 2018, August 24-26, 2018, and September 7-9, 2018. [T]he
       hotel receipts identif[ied] Father's address as that of the United
       States [P]ost [O]ffice building rather than Father's post office box.

       From September 8, 2018[,] through early May 2019, a period of
       eight months, Father did not exercise any periods of custody with
       the children. Father ha[d] some health issues in September
       2018[. B]eginning in October [2018,], after [receiving] notice of
       the mortgage foreclosure [pertaining to the marital residence[,]
       Father chose to cancel his custodial time with the children because
       he had no money[] and no home. Mother repeatedly reached out
       to Father, [] expressed concern for him, and inquired as to his
       living situation and his health. Mother offered to help[] and even
____________________________________________


4 We take judicial notice that TalkingParents is a web-based and cellular
telephone mobile application that provides co-parenting communication
services including, inter alia, accountable calling with recording features,
secure messaging with unalterable records, and a shared calendar to manage
custody schedules and appointments. See https://talkingparents.com/home
(last visited April 8, 2021).


                                           -4-
J-S09001-21


     offered to buy him a phone. Additionally, Mother, on multiple
     occasions, [pleaded] with Father to step up as a parent. In
     February 2019, she even offered to buy movie tickets for him [so
     he could] take the children to a movie. Father declined the offer
     and chose not to exercise his custodial time. [T]his lapse in
     contact between Father and his [children] further eroded their
     relationship.

     . . . On May 13, 2019, Father gave notice to Mother that []for the
     first time since October 2018[,]he intended to exercise his custody
     [time] on May 29, 2019[.] Mother denied the visit, stating that it
     was not feasible. On July 13, 2019, Father told Mother that he
     had been at the [restaurant] exchange location on June 12[,
     2019,] in anticipation of her bringing the children and provided a
     receipt as proof of his whereabouts. Mother responded that Father
     did not tell her that he was suddenly resuming visitation. The
     [trial] court [found] that [it was] unreasonable of Father to have
     expected Mother and [the children] to wait for Father every other
     Friday at [the restaurant exchange site] when Father was absent
     for so many months. The means by which Father attempted to
     resume visitation only demonstrate[d] how out of touch he was
     with the children's needs. Nevertheless, throughout the rest of
     the summer of 2019, some visitation resumed and there was civil
     contact and communication between Mother and Father, [which]
     demonstrate[d] some flexibility with respect to Father's visits. On
     three occasions, only [S.S.] visited with Father.

     Meanwhile, the [trial] court proceedings continued, and on August
     27, 2019, after a custody conference, [a] custody trial was
     scheduled to begin on September 6, 2019. On September 4,
     2019, the parties mutually requested a continuance, which was
     granted, and the [custody] trial was rescheduled to October 15,
     2019. On September 11, 2019, upon consideration of a [trial]
     court scheduling conflict, the October 15, 2019 [custody] trial was
     rescheduled to October 16, 2019. On October 2, 2019, Father
     submitted an unopposed application for [a] continuance. His
     request was granted[,] and the [custody] trial was rescheduled to
     December 6, 2019.

     Significantly, from September 18, 2019[,] through Thanksgiving
     2019, Father repeatedly told Mother that he was unable to
     exercise his custodial time because he did not have money or a
     home. Within ten days of the [start of the] custody trial, Father
     demanded to exercise [his custodial time] the weekend after
     Thanksgiving.     Although the record [was] devoid of events

                                    -5-
J-S09001-21


     necessitating police involvement, Father demanded that the
     custody exchange take place at the police station. He also told
     Mother [not] to [] call him and that future non-emergency calls
     from her would be reported to the police. Thereafter, in late
     December 2019, Father refused to tell Mother prior to the custody
     exchange where he intended on stay[ing] with the children. He
     insisted that because the [custody] order did not require
     [disclosure of this information], he was not going to [provide the
     information.] The [trial] court [found] this to be unreasonably
     uncooperative. Mother reminded him that on a prior occasion[,]
     he considered sleeping in the car with the children. At [that]
     time[,] there was some discussion regarding Father's sub[-]lease
     of an apartment in Allentown, [Pennsylvania,] but he told Mother
     that he did not have a bed for the children[] and implied that he
     would come and get the beds from the marital residence as per
     [his] bankruptcy case. Ultimately, the parents acknowledged that
     the children only wanted a day[-]visit with Father[,] and on
     December 30, 2019, Father exercised a day[-]visit.

     This late December [2019] exchange [was] further evidence of
     Father's housing instability. For many months [prior], Father
     [failed to provide] a verified local residence, and his periods of
     [overnight] partial physical custody [of] the children [had] been
     at various hotels. At the time of the July 2019 custody conference
     held on the pending petitions, Father resided in Niagara Falls, New
     York. However, since December 2019, Father's address has
     remained a mystery. On December 6, 2019, he offered [a post
     office box] as his address, but on December 26, 2019, he asserted
     that his address was [an apartment in Allentown, Pennsylvania.]
     Sometime thereafter, Father moved to a hotel. In March [] 2020,
     he moved to [] New Jersey[.] Father testified that when he [was]
     in[-]between residences, he stay[ed] at hotels.          Mother []
     previously expressed concern about the children's safety and
     supervision at hotels. The children [] told her that they were left
     unattended in the hotel rooms and general areas [of the hotels]
     and that conditions [at the hotels] were not clean.

     [On] day three of the custody trial[ (July 16, 2020)], Father
     testified [via video communication] from an outdoor porch. When
     the [trial] court asked Father for his address, he stammered,
     hesitated, paused, and then, looked over at the street signs.
     Father could not, without assistance, state his address. After [the
     custody hearing concluded], Father submitted [] exhibits, which
     purportedly confirm[ed] his address[. The exhibits] consist[ed] of
     a picture of [an apartment complex] sign, a curbside picture of

                                    -6-
J-S09001-21


     the [apartment complex] management office, a picture of a couch,
     and a picture presumably of an apartment door from the inside of
     an apartment. [If,] in fact[,] Father reside[d] in New Jersey, the
     proximity of the residences of the parties [was] 90 minutes apart.

     Beyond this, Mother has been the primary caretaker [of the
     children] for the past six years. She [] performed nearly all [] the
     parental duties on behalf of the children. Father, by his own
     conduct, [] had minimal involvement. Mother [] maintained a
     loving, stable, consistent[,] and nurturing relationship with the
     children[, which was] adequate for their respective emotional
     needs.     She [] attended to the daily physical, emotional,
     developmental, educational, and special needs of each child.
     Moreover, both children excel[led] in [school, which] they have
     attended since elementary school. They each have taken musical
     instruction for years. The need for stability and continuity in the
     children's education, family life, and community life weigh[ed] in
     favor of Mother. The [children] are two years apart in age and
     have a close sibling relationship. Neither parent has any other
     children. Mother is available to care for the children and make[s]
     appropriate child-care arrangements.

     Neither Mother nor Father have family who reside in the United
     States. There have been periods of time when maternal aunt and
     maternal grandmother have visited Mother and the children for
     extended periods of time. Father filed an eviction action against
     maternal grandmother, [when] she [stayed] in the marital
     residence [during a previous visit]. The children communicate
     regularly with Mother's family in [the Republic of] India via
     advanced communication technology. There was no evidence
     submitted that the children have contact with Father's family.

     In recent months, conversation between Mother and Father has
     degenerated.      There [was] occasional name[-]calling and
     short-tempered remarks. Immediately after the February 7, 2020
     incident (discussed below), Father placed a hold on Mother's mail.
     Mother was forced to file a petition with the [trial] court to release
     her mail and the children's mail. In April 2020, the [trial] court
     entered an order [in] an attempt to resolve the dispute[.
     H]owever, [] in June [2020,] Mother requested that Father release
     her mail.

     There are competing petitions related to Father's contact with the
     children. Mother asserts that Father has not exercised his
     [custodial time] and[,] subsequently, Father asserts that Mother


                                     -7-
J-S09001-21


     has interfered and has not brought the children to the custody
     exchange [location] per the [trial] court order. The record
     demonstrates that Mother consistently made the children
     available throughout 2018, 2019[,] and into 2020. It was only
     after Father chose not to exercise his custodial time for a
     substantial period of time without justification, that Mother began
     to allow the children to refuse visits [with Father].

     The [trial] court interviewed the children. They are intelligent and
     talented[.] Each [child] verbally expressed concern for their
     Father and fear of his temper. Father's aggressive behavior is
     evidenced by the children's testimony, Mother's testimony, and
     prior [trial] court proceedings. In 2014[,] and 2015, multiple
     protection from abuse actions [were] filed between the parties.
     However, the children [were] not at risk of harm.

     The real concern for the [trial] court in this case [was] the
     alienation of the children from their Father. Phone calls previously
     were directly between Father and the [children]. However, at
     some point in 2019, [the children] stopped responding to his calls
     and began to resist visits with him. While Mother [encouraged the
     children] to call [Father], she [left] the decision up to them. It is
     clear that, as a result of Father's inconsistent contact, his
     relationship with his [children was] strained.

     [Based upon the trial court’s] interview of the [children], while it
     is clear they love their Father, they do not feel comfortable with
     him, especially overnight. Overnight[] visits with Father have
     been at hotels. If Father [] had an apartment over the past two
     or three years, the children have not been there. The children
     remember visits with their Father where he was largely
     preoccupied with his work on a computer. The children have not
     had regular, consistent contact with Father for a substantial period
     of time. More recently, in February 2020, there was an event at
     the custody exchange that resulted in tears, video, and the
     children's refusal to go with Father.

     The [trial] court has been assigned to this family for years.
     Father's vindictiveness has not abated despite the lapse of time,
     his health issues, his financial circumstances, or the COVID-19
     pandemic. He [] demonstrated to the [trial] court that he [was]
     unable[] to co-parent with Mother. Father has not been available
     in any substantial way to participate in and share legal custody,
     [and] he has conducted himself contrary to the best interests of
     the children.


                                     -8-
J-S09001-21


       The children are alienated from their Father, not as a result of
       Mother's action, but rather[,] as a result of Father's conscious
       choice not to exercise substantial periods of [custodial time]. He
       has not actively participated in the children's lives. Despite this,
       the [children] have excelled at school and in their extracurricular
       activities. While it is clear that they love their Father, the children
       are no longer comfortable in his care, especially for an overnight
       visit at a hotel. The [trial] court can only hope that consistent
       day[-]visits on alternating weekends will provide Father with the
       opportunity to heal and rebuild the relationship that he once had
       with his [children]. Time is of the essence for Father to let go of
       his contempt for Mother and focus on the remaining years of his
       [children’s] adolescence.

Trial Court Opinion, 9/16/20, at 8-17 (record citations, footnotes, and

extraneous capitalization omitted).

       On September 16, 2020, the trial court entered the Final Custody Order,

which, inter alia, denied Father’s February 18, 2020 petition requesting that

Mother be found in contempt of a custody order regarding visitation, and

granted Mother sole legal custody and primary physical custody of the

children. Trial Court Order, 9/16/20, at §§ 1, 4, and 5.5 The Final Custody

Order directed Mother to “take any and all necessary steps to obtain, maintain,

and possess the [c]hildren’s passports and travel documents” but prohibited

Mother from traveling internationally with the children without first obtaining

Father’s consent or the trial court’s approval. Id. at § 4.

       That same day, the trial court entered the First Passport Order directing

the Lehigh County Family Court Office to release S.H.S.’s “expired Republic of

____________________________________________


5The Final Custody Order stated that it superseded all prior custody orders
and was effective immediately.


                                           -9-
J-S09001-21



India [p]assport and [r]enewed Republic of India [p]assport” to Mother. Trial

Court Order, 9/16/20. On September 24, 2020, the trial court entered the

Second Passport Order directing the Lehigh County Clerk of Judicial Records

to release S.H.S.’s Republic of India passport, which expired in 2011, and

S.S.’s United States of America passports, which expired in 2013 and 2018,

to Mother. Trial Court Order, 9/16/20. These three appeals followed.6

       Father raises the following issues, relative to the instant appeals, for our

review:7

       [1.]   Did the trial court commit an abuse of discretion and error[]
              of law [when] the [trial] court failed to conduct an
              evidentiary hearing on [Father’s] contempt petition filed
              February 18, 2020, and further violated [Father’s]
              procedural due process rights by not providing notice?

____________________________________________


6 Both Father and the trial court complied with Pa.R.A.P. 1925. The record
demonstrates that, in compliance with Commonwealth v. Walker, 185 A.3d
969 (Pa. 2018), and its progeny, Father filed a separate notice of appeal and
a separate Rule 1925(b) statement for each appeal.            The trial court
subsequently filed a separate Rule 1925(a) opinion for each appeal.

7 Father’s brief sets forth twelve issues in total. Only those issues which relate
to the instant appeals, that is to say 1858 EDA 2020, 1859 EDA 2020, and
1886 EDA 2020, are currently before this Court and reproduced herein. Father
raises six additional issues, see Father’s Brief § IV, ¶¶1-6, regarding his
appeal docketed in this Court at 1887 EDA 2020. Similarly, Father raises one
issue, see id. at ¶8, regarding his appeal docketed in this Court at 1888 EDA
2020, and two issues, see id. at ¶¶9-10, regarding this appeal docketed in
this Court at 1889 EDA 2020. On November 17, 2020, in separate per curiam
orders, this Court dismissed sua sponte Father’s appeals at 1887 EDA 2020,
1888 EDA 2020, and 1889 EDA 2020, as each being a duplicate appeal of the
appeal docketed at 1886 EDA 2020. Therefore, we will not consider the issues
pertaining to the three aforementioned dismissed appeals.




                                          - 10 -
J-S09001-21


       [2.]   Did the trial court commit an abuse of discretion and error[]
              of law[ that violated Father’s] procedural due process rights
              by not providing an opportunity [for Father] to be heard and
              notice [regarding Mother’s possession of the children’s
              passports?8]

Father’s Brief at 4-5.9

       In his first issue, Father challenges the trial court’s order denying his

petition to find Mother in contempt of the March 15, 2018 custody order on

the grounds that the trial court failed to conduct an evidentiary hearing and

violated his due process rights by not providing notice of a contempt hearing.

Father’s Brief at 66.

       In reviewing orders denying, or granting, petitions of contempt, this

Court is

       limited to determining whether the trial court committed a clear
       abuse of discretion. Moreover, much reliance is given to the
       discretion of the trial [court]. Accordingly, we are confined to a
       determination of whether the facts support the trial court's
       decision. Also[,] in civil contempt proceedings[,] the complaining
       party has the burden of proving by a preponderance of the
       evidence that a party violated a court order.

Chrysczanavicz v. Chrysczanavicz, 796 A.2d 366, 368-369 (Pa. Super.

2002) (citations, quotation marks, and original brackets omitted). “[T]he five

____________________________________________


8 Father raises the same issue, which is identified herein as his second issue,
in both his appeals docketed in this Court at 1858 EDA 2020 and 1859 EDA
2020.

9 Father’s brief was filed by his now-counsel of record, Joshua L. Thomas,
Esquire. Mother, who represents herself, pro se, does not appear to have filed
a brief in response to Father’s three appeals.


                                          - 11 -
J-S09001-21



elements deemed essential to a civil contempt adjudication are: (1) a rule to

show cause why attachment should issue; (2) an answer and hearing; (3) a

rule absolute; (4) a hearing on the contempt citation; and (5) an

adjudication.”   Id. at 369 (citation and original quotation marks omitted).

These five elements protect both the party against whom the allegations of

contempt are lodged, as well as the complaining party, so that both parties

have an opportunity to be heard. Id. ‘‘Fulfillment of all five factors is not

mandated, however. The essential due process requisites for a finding of civil

contempt are notice and an opportunity to be heard.’’ Harcar v. Harcar, 982

A.2d 1230, 1235 (Pa. Super. 2009) (citations, original quotation marks, and

original brackets omitted).

      Here, Father contends that the trial court failed to provide him notice of

an evidentiary hearing on his petition for contempt and refused to conduct a

hearing on the matter at which time Father could present his argument.

Appellant’s Brief at 66. In denying Father’s petition for contempt, the trial

court stated,

      On February 18, 2020, Father filed a petition for contempt of a
      custody order and alleged that Mother willfully disobeyed the
      March 15, 2018 order by failing to bring the children for visits with
      him on June 15, 2018[,] June 30, 2018[,] June 28, 2019[,] July
      12, 2019[,] November 29, 2019[,] and January 10, 2020[,] and
      by failing to unlock her car doors on February 7, 2020. Father
      also alleged that Mother would bring only one child to the visit,
      failed to return calls for the children, failed to notify him of dental
      and medical appointments, school conferences[,] and child[-]care
      issues, failed to provide him with [a] copy of the child's green
      card, and refus[ed] to discuss custodial issues with the children.



                                      - 12 -
J-S09001-21


     Regarding June 15, 2018, Mother did not provide the children to
     Father because he notified her that he would be picking them up
     on June 16, 2018. Regarding the June 30, 2018 custodial visit[,]
     Father timely advised Mother[, on June 27, 2018,] that he was
     only exercising custody on Saturday night June 30, 2018. The
     pick-up time was 10:00 [a.m.] Mother appeared and waited until
     10:04 [a.m.] and Father had not shown up. Father texted Mother
     to say that he was running late[] and would be there at
     1:00 [p.m.] While the [custody] order provides [that] the parties
     should be flexible, Mother was not required to make the children
     available three hours after the exchange time. On June 28, 2019,
     Father appeared for the custody exchange at [the restaurant
     exchange site] and texted Mother at 6:16 [p.m.] However, there
     [was]    no    communication     regarding   the   exchange    in
     TalkingParents. Similarly, on July 12, 2019[,] Father appeared at
     [the restaurant exchange site] without providing advanced notice
     to Mother.

     Father showed up unexpectedly [for custodial exchanges] after
     having consistently missed his custodial time for the preceding
     eight to nine months. It [was] unreasonable for Father to expect
     Mother to bring the children to [the restaurant exchange site] as
     per [the custody] order every alternating Friday, when Father's
     pattern of behavior demonstrate[d] that he [chose] not to
     exercise his custodial time. It [would be] detrimental to the best
     interests of the children to wait at a custody exchange [site] twice
     a month only to have their Father never show up. While the
     [custody] order require[d] Mother to bring the children to the
     [custody] exchange [site], and [did] not require[] Father to
     provide prior notice to Mother, eight or nine months [] passed
     where Father failed to exercise his custodial time. Mother's
     non-appearance [was] not contemptuous given Father's conduct
     and pattern of behavior.

     On November 29, 2019, there was an argument at the [custody]
     exchange [site,] which ultimately resulted in Mother leaving with
     the children. On January 9, 2020, the day before the scheduled
     January 10, 2020 custodial exchange, Father advised Mother that
     he wanted to exercise his custodial time. However, Mother
     responded that the children [were] not willing to go and that they
     ha[d] homework. Mother indicated that the children [were]
     growing more resistant to visiting their Father. Father did not
     respond to Mother's statements regarding the children's
     resistance[] but[,] rather[,] appeared at [the restaurant exchange
     site]. Mother and the children did not appear. Just a few days

                                    - 13 -
J-S09001-21


       later, Mother and the children suggested that they resume contact
       between Father and [the children] with a dinner visit, but Father
       rejected the offer and scolded Mother for having a "habit of not
       following the custody order." Finally, on February 7, 2020, Mother
       and Father both appeared for the custodial exchange [site]. The
       children were resistant and did not want to get out of their
       Mother's car. Father physically grabbed [S.S.] The [trial] court
       viewed a recording of part of the incident. There was crying and
       yelling. A passerby appeared to be concerned about what was
       happening. Ultimately, Mother locked her car [doors] and would
       not release the children to Father. Father appeared frustrated,
       angry, and aggressive.

Trial Court Opinion, 9/16/20, at 20-21 (record citations and extraneous

capitalization omitted).

       A review of the record demonstrates that the trial court conducted a

hearing on, inter alia, Mother’s petition for modification of the custody order

on December 6, 2019, December 26, 2019,10 and July 16, 2020.11 After the

____________________________________________


10 The trial court orders scheduling the December 6, 2019 and December 26,
2019 custody hearings stated that the purpose of the hearings was for
consideration of Father’s petition for contempt filed on April 4, 2018, and his
October 30, 2019 emergency motion to grant relief to enter an order for the
Master in the divorce proceeding to file an equitable distribution report and
recommendations. Trial Court Order, 11/20/19; see also Trial Court Order,
12/11/19. The hearings were also being held to address Mother’s petition for
modification of the custody order, a May 2, 2019 petition for contempt, and
an October 28, 2019 petition for contempt regarding Father’s failure to follow
the June 27, 2017 court order, which pertained to the renewal and reissuance
of the children’s passports. Trial Court Order, 11/20/19; see also Trial Court
Order, 12/11/19.

11The trial court order scheduling the July 16, 2019 custody hearing stated
that the purpose of the hearing, in addition to the items considered at the
December 6, 2019 and December 26, 2019 custody hearings, was to consider
Father’s February 18, 2020 petition for contempt of a custody order. Trial
Court Order, 6/3/20.



                                          - 14 -
J-S09001-21



trial court conducted the December 6, 2019 and December 26, 2019 custody

hearings, Father filed a petition for contempt alleging that Mother violated the

March 15, 2018 custody order. Father received notice that his petition for

contempt was to be considered by the trial court at the next custody hearing.

See Trial Court Order, 2/20/20; see also Trial Court Order, 3/16/20; Trial

Court Order, 4/7/20; Trial Court Order, 4/24/20; Trial Court Order, 6/3/20.12

A review of the July 16, 2020 custody hearing transcript demonstrates that

Father had ample opportunity to present his argument and evidence in support

of his February 18, 2020 contempt petition.           See, e.g., N.T., 7/16/20, at

23-68. The trial court provided Father with notice that the trial court would

address his petition for contempt at the July 16, 2020 custody hearing, and

Father had the opportunity to be heard and to present evidence in support

thereof.    Therefore, the essential due process requirements for Father’s

contempt petition have been satisfied, as those requirements apply to Father.

Consequently, Father’s first issue is without merit.

       Father’s second issue challenges the trial court’s Final Custody Order,

as it pertains to the release of the children’s expired and unexpired passports

to Mother, on the grounds that the Final Custody Order violates Father’s due

process rights.     Father’s Brief at 75-79.       Specifically, Father argues that

____________________________________________



12The third session of the custody hearing was rescheduled multiple times
due to the COVID-19 pandemic and the closure of, inter alia, the Lehigh
County judicial system.


                                          - 15 -
J-S09001-21



Mother did not request possession of the passports in a motion or petition and

the trial court directed that the passports be released to Mother without

providing Father notice of this issue. Id.

      Father’s issue of whether a procedural due process violation occurred

presents a question of law for which our standard of review is de novo and

our scope of review if plenary. S.T. v. R.W., 192 A.3d 1155, 1160 (Pa. Super.

2018).

      In custody hearings, parents have at stake fundamental rights:
      namely, the right to make decisions concerning the care, custody,
      and control of their child. See Troxel v. Granville, 530 U.S. 57,
      [] (2000); see also [U.S. Const. amend. V and XIV]; [see,
      generally,] D.P. v. G.J.P., [] 146 A.3d 204 ([Pa.] 2016).

      Due process must be afforded to parents to safeguard these
      constitutional rights. “Formal notice and an opportunity to be
      heard are fundamental components of due process when a person
      may be deprived in a legal proceeding of a liberty interest, such
      as physical freedom, or a parent's custody of [his or] her child.”
      J.M. v. K.W., 164 A.3d 1260, 1268 (Pa. Super. 2017) (en
      banc)[, ]quoting Everett v. Parker, 889 A.2d 578, 580
      (Pa. Super. 2005)[.] It is well[-]settled that[,] “procedural due
      process requires, at its core, adequate notice, opportunity to be
      heard, and the chance to defend oneself before a fair and impartial
      tribunal having jurisdiction over the case.” [J.M., 164 A.3d at
      1268] n.5[, ]citing Everett[,] 889 A.2d [at] 580[;] see also Garr
      v. Peters, 773 A.2d 183, 191 (Pa. Super. 2001). “Due process is
      flexible and calls for such procedural protections as the situation
      demands.” See, e.g., In re Adoption of Dale A., II, [] 683 A.2d
      297, 300 ([Pa. Super.] 1996)[.]

S.T., 192 A.3d at 1161 (emphasis omitted).

      As discussed supra, one purpose of the custody hearings held on

December 6, 2019, December 26, 2019, and July 16, 2020, was to address

Mother’s October 28, 2019 petition for contempt. In this contempt petition,

                                    - 16 -
J-S09001-21



Mother asserted that Father failed to comply with the June 27, 2017 court

order, which required Mother and Father “to take all reasonable measure[s]

to insure that their children’s passports remain[ed] current and renewed

within a reasonable time of expiration.” See Trial Court Order, 6/27/17; see

also Mother’s Petition for Contempt, 10/28/19. The record reveals that Father

received multiple notices regarding the scheduling of and purpose of the

custody hearings, as noted supra.      Father, therefore, received notice as

required to protect his due process rights. Moreover, Father was notified prior

to the start of the first custody hearing on December 6, 2019, that one of the

outstanding issues to be resolved at the conclusion of the custody hearing was

the concern regarding renewal of the children’s passports. N.T., 12/6/19, at

4. By attending and participating in the custody hearings, Father waived his

procedural due process claim that adequate notice was not provided. At the

hearing, Father had ample opportunity to present argument, introduce

evidence, and cross-examine Mother regarding the passports and who should

retain possession of the documents. Having found that Father had notice of

the trial court’s intent to consider issues surrounding possession of the

children’s passports and that Father had an opportunity to be heard, we find

Father’s second issue to be without merit.

      Moreover, the Child Custody Act defines “legal custody” as “[t]he right

to make major decisions on behalf of the child, including, but not limited to,

medical, religious[,] and educational decisions.”       23 Pa.C.S.A. § 5322

(emphasis added). “When one parent has sole legal custody, that parent has

                                    - 17 -
J-S09001-21



final authority to make decisions, regardless of whether the other parent

agrees or disagrees.” M.P. v. M.P., 54 A.3d 950, 953-954 (Pa. Super. 2012).

Here, Father does not contest the trial court’s order awarding Mother sole legal

custody of the children. Trial Court Order, 9/16/20, at ¶2. It is axiomatic

that, subject to specific orders issued by the trial court, international travel

and the maintenance of related government travel documents constitute

major decisions which fall within the purview of the parent who retains legal

custody of the child. Therefore, we discern no error in the trial court’s decision

that Mother, as the parent with sole legal custody of the children, should

receive possession of the children’s passports, of which all but one was

expired. The trial court, furthermore, protected Father’s right to control the

children’s international travel, by requiring Mother to first obtain either

Father’s permission, or a court order, before permitting the children to travel

internationally.

      Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/19/21




                                      - 18 -